Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This Non-Final Office action is in reply to the request for continued examination filed 12/28/2020, and arguments/remarks filed 7/20/2021.
Claims 1, 5, 12 and 13 have been amended.
Claims 1- 20 are pending and have been examined.
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 12/28/2020.
Response to Amendments/Arguments
As it relates to the 35 U.S.C. §101 rejection, applicant’s amendments overcome the rejection; it has been withdrawn.
Applicant’s arguments regarding the 35 U.S.C. §103(a) rejection and the pending claims are moot since the amendments were not previously presented nor were the amendments previously applied against the prior art references. Applicant generally states that the combinations of references do no teach the amended limitations. 
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. §103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negative by the manner in which the invention was made.

Claims 1, 2, 3, 5-9, 12, 13,16-18 and 20 are rejected under 35 U.S.C. §103(a) as being unpatentable over Chevalier, et al. US Patent Application Publication No US  2015/0127565 A1, in view of Nolan, et al.  US Patent Application Publication No US  2012/0323558 A1 in further view of Kutaragi US Patent Application Publication No US 2014/0289323 A1.
Claim 1:
Chevalier discloses,
A computer-implemented method, comprising (Chevalier [0666]: “..The JATaM Environment may be implemented using a variety of software development techniques as required by the software and/or hardware platform it runs upon, such as, for example, a particular social network, a personal digital assistant or smart phone, tablet computer, etc....”)
obtaining relevant data preference indicating a category of data that is relevant for a search result (Chevalier [0165] states “Such information may include a candidate recommendation, identification of contacts that may be helpful to the recruiter in obtaining additional information regarding the candidate, and/or the like, and may be based on the SMP network info 357.” (emphasis added))
extracting a key attribute from initial source data corresponding to an individual, the key attribute being personally identifiable information usable to identify additional information that is associated with the individual (Chevalier [fig.105A] describes and/or discloses item 10520 and states “Compare data from individual listings to identify key characteristics”. Chevalier [0279] states “At 1960, the content provider checks the user's computer for a cookie or other indication of user identity and/or system affiliation, based on which the content provider may determine eligibility or appropriateness of system tool distribution and/or display.” (emphasis added).  Chevalier [0162] states “The SMP 305 may obtain social network information 351a-351c from social networks 307a-307c. Social network information may include data regarding a user's contacts at various social networking websites (e.g., Facebook, LinkIn, MySpace, Orkut, Friendster, Twitter, and/or the like), data regarding a user's contacts at various messaging application (e.g., AIM, Skype, Yahoo! Messenger, Google Talk, Facetime, and/or the like), data regarding a user's email contacts, data regarding a user's phone contacts, and/or the like. Social network information may also include data regarding a user's affiliations with companies (e.g., previous and/or current employers, company groups, and/or the like) and/or organizations (e.g., previous and/or current universities, clubs, charities, and/or the like), a user's geographic location, a user's likes and/or dislikes, endorsements of a user and/or of the user's work, languages user information extracted during user surveys, or during processing uploaded resumes or other types of user provided data characteristics.” (emphasis added).  Finally, Chevalier [0668] states “Once accessed by the JTM Core, the profile, resume and/or cover letter information can be parsed by the JTM Core to extract relevant information about the applicant, such as, the applicant's name, address, phone number, email address...” (emphasis added).);Fig 82A “Active Interaction with Content”, “Registration Data-Generic Personal Data”, “Affirmative Interaction (Surveys, Post Resume)”, “Passive Interaction (Surfing, Searching History”, “ID Info transferred”, “Cross Correlate Known ID Data with Unknown ID data”;¶97: “…FIGS. 82A-82B illustrates aspects of web user identification…”; ¶174: “…FIGS. 110A-B show logic flow diagrams illustrating examples of transforming user identification and profile data via a Cross-Network Social Graph Updating (CN-SGU) component into cross-network user social graph data. With reference to FIG. 110A, in some embodiments, a server within the SMP may obtain a trigger for cross-network social graph generation, e.g., 11001. The server may parse the trigger, and extract an identifier of a user for whom the cross-network social graph is to be generated, e.g., 11002. The server may query a database for a profile of the user, based on the extracted user ID, e.g., 11003…”)
obtaining, based at least in part on the key attribute, the additional information from an online source associated with the individual (Chevalier Fig 82A, 82B, ¶97: “…FIGS. 82A-82B illustrates aspects of web user identification…”¶174: “…FIGS. 110A-B show logic flow diagrams illustrating examples of transforming user identification and profile data via a Cross-Network Social Graph Updating (CN-SGU) component into cross-network user social graph data. With reference to FIG. 110A, in some embodiments, a server within the SMP may obtain a trigger for cross-network social graph generation, e.g., 11001. The server may parse the trigger, and extract an identifier of a user for whom the cross-network social graph is to be generated, e.g., 11002. The server may query a database for a profile of the user, based on the extracted user ID, e.g., 11003…”; [0787] states “Thus, using these methods, the SMCSME ultimately can automatically identify from a potentially unstructured input string of text one or more specific concepts, where the input string may include errors and/or variations in the text.” (emphasis added).)
Chevalier discloses all of the above limitations, Chevalier does not specifically teach the following limitations, but Nolan, however as shown discloses,
determining to an amount of statistical certainty, at least in part by passing the at least one structured dataset as input to a machine learning algorithm, that the additional information is associated with the category of data the machine learning algorithm having been trained with prior inter-rater agreements on the category of data (Nolan ¶6: “... a method for accurately predicting behavior includes providing intelligence analysts with the algorithms and capabilities, conglomerating the individual models into a large-scale behavioral prediction model, accessing the results of the algorithms to validate and/or modify the results of the model  machine learning capabilities with SME knowledge to convert historic structured and unstructured data into behavioral prediction models.  The application may ingest large scale corpora of structured and/or unstructured text…” (emphasis added) where the ‘application’ corresponds to machine learning capabilities.  Nolan [fig 2] describes and/or discloses refining relevant variables.  Nolan [0074] states “The Discovery stage of the present invention's framework is centered on the use of the SME's knowledge and the mathematical algorithms to extract meaningful and useful information from large-scale collections of unstructured and structured data. The extracted information may contain the key items pertaining to the prediction model being developed and their associated attributes, relationships, behaviors, etc. The workflow of the Discovery stage is depicted in FIG. 4-Depiction of the Discovery phase of the offline workflow. The first step (1) provides both the models and semantic analysis of the data. The SMEs can assess the credibility and objectivity of data and can apply insights to determine the most relevant information. The second step (2) provides categorization and relational modeling algorithms that allow the scientist to identify trends and patterns in the resulting data set. During Content Discovery, the first process within the Discovery stage, large-scale unstructured text corpora may be distilled into a collection of information dense figures and documents that describe the content of the entire corpora.” (emphasis added));
Nolan discloses a method for creating a predictive model is disclosed herein, including the steps of determining trends and patterns in electronic data, using at least a first machine language algorithm. Chevalier and Nolan are directed to the same field of endeavor since they are related to investigation, classification and prediction arts. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method/system for matching people, companies, organizations and/or the like using a social platform of Chevalier with the predictive model teachings of Nolan since it allows for validating hypotheses and automatically updating predictions when new data is introduced (Abstract, Fig 2, ¶72-¶74).
Chevalier and Nolan disclose all of the above limitations, the combination of Chevalier and Nolan does not distinctly describe the following limitations, but Kutaragi, however as shown discloses,
wherein the additional information includes at least one digital image (¶34: “..searches can be performed directly using an image as the input query...”;¶262:”... he server system performs selection/extraction processing 2103 on the image 2101 uploaded by the user... When the image is uploaded, the user may write a message or tweet 2106 or character information 2105. The message or tweet or character information generated by the user is also analyzed/classified/accumulated with the interest graph unit...”)
generating the search result indicating, based at least in part on the amount of statistical certainty; that the at least one digital image is associated with the category of data, and providing the search result in a user interface (¶148: “..., a Support Vector Machine (hereinafter referred to as SVM), which is a typical classifier, performs recognition processing to find the class to which the object belongs, i.e., what kind of generic object the above-mentioned target is. The recognition result obtained here can also be used as a learning process for the Visual Word dictionary. In addition, information obtained from other methods (use of meta-data and collective knowledge) can also be used as learning-feed-back for the Visual Word dictionary, and it is important to continue adaptive learning so as to describe the features of the same class in the most appropriate manner and maintain the separation from other classes...”;¶149: “.... A generic object (class) belongs to various categories, and they have multiple hierarchical structures...”;¶153: “...The objects and the categories of which image recognition is made possible in the previous item are subjected to collation processing on the basis of the occurrence probability of the constituent elements of each scene described in the scene element database 109-01, and the scene recognition unit 108-04 in a subsequent stage uses statistical method to determine what kind of scene is represented by such input image...”Fig 8A, Interest Graph Unit; #363 Statistical Information Processing Unit;¶164 interest graph; ¶170;¶171; ¶192: “...FIG. 16, acquisition of the interest graph performed by the knowledge-information-processing server system 300 having the image recognition system ..”;¶210 behavior habit of user; ¶259: “...knowledge-information-processing server system having the image recognition system 
transforming, at least in part by performing object recognition on the at least one digital image, the additional information that includes the at least one digital image into at least one structured dataset (¶124, ¶125, Fig 17, ¶193: “...). In the wine (1005) node, the user is particularly interested in the following five wine (1006, 1007, 1008, 1021, and 1022) nodes... he vehicle type A has the specification of the engine and the color described therein. Likewise, similar attributes are described with regard to five types of wine (1006, 1007, 1008, 1021, and 1022) nodes. It should be noted that some of these nodes may be directly connected from another user 2 (1036)....”; ¶211, Fig 22 picture extraction, ¶236, ¶237)
Kutaragi discloses a knowledge information processing system having an image recognition system concerning a specific object ,generic object, a person or scene to which the user gives attention whereby image input can be shared by users.  Chevalier, Nolan and Kutaragi, are directed to the same field of endeavor since they are related to investigation classification and prediction arts. herefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method/system for matching people, companies, organizations and/or the like using a social platform of Chevalier with the predictive model teachings of Nolan and the knowledge information processing system and image recognition system as taught by Kutaragi since it allows for 

Claim 2:
Chevalier, Nolan and Kutaragi disclose all of the above limitations, Nolan further discloses,
…wherein obtaining the additional information includes: calling, using the key attribute as a parameter value, an application programming interface to the online source (Nolan [0100] states “The type of data that the present invention is concentrating on unstructured English text. The text-based content discovery algorithm is a Semantic Role Labeling (SRL) algorithm built on a frame-based model of text meaning called FrameNet. It is able to identify the key ideas, called frames, which are present in unstructured text, and can map phrases from the text into the concepts associated with the frames.” (emphasis added).   Nolan [0072] states “With reference now to FIG. 2, the Offline portion of the present invention's workflow combines machine learning capabilities with SME knowledge to convert historic structured and unstructured data into behavioral prediction models.” (emphasis added).  Nolan [0079] states “The role of the SME at this point in the process may be to select from the list of entities and attributes those that are of relevance to the area of interest, to combine extracted attributes that provide similar information, and to provide a sensibility check on the entity and attribute associations, and/or add additional associations.” (emphasis added).  Note also that Chevalier [0261] states “A progressive system for managing an interface with ; and
receiving, as a response, the additional information (Nolan [0080] states “As described above, the Discovery portion of the invention's workflow provides the following capabilities to the SME: a) Provides access to algorithms that may aid in the extraction of entities, attributes, behaviors, and themes from large scale structured and unstructured historic text corpora.  b) Provides algorithms for converting the extracted information into usable data for model development.” (emphasis added)).
Chevalier, Nolan and Kutaragi are directed to the same field of endeavor since they are related to investigation, classification and prediction arts. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method/system for matching people, companies, organizations and/or the like using a social platform of Chevalier with the knowledge information processing system and image recognition system of Kutaragi and the predictive model teachings of Nolan since it allows for validating hypotheses and automatically updating predictions when new data is introduced (Abstract, Fig 2, ¶72-¶74).

Claim 3:
Chevalier, Nolan and Kutaragi disclose all of the above limitations, Chevalier further discloses,
… the category is associated with a weight that indicates a level of importance of the category (Chevalier [0763] states “It is also possible to use weights of patterns to distinguish more important patterns over less important patterns, which is discussed in more detail below.”  See also Chev [0633].); and
Nolan further discloses,
the search result is further generated based at least in part on the weight associated with the category (Nolan [0012-3] describes and/or discloses attributes and categories.  Nolan [0095] states “The result of this step may be a set of Probabilistic Behavior Models that may describe the potential of individuals and organizations to exhibit specific behavioral patterns under a range of potential situations.”  Nolan [0064] states “This architecture may enable the SME to quickly sort through the data and access the information that they deem most important, all the while aided by machine learning algorithms.” (emphasis added).).
Chevalier, Nolan and Kutaragi are directed to the same field of endeavor since they are related to investigation, classification and prediction arts. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method/system for matching people, companies, organizations and/or the like using a social platform of Chevalier with the knowledge information processing system and image recognition system of Kutaragi and the predictive model teachings of Nolan since it allows for validating hypotheses and automatically updating predictions when new data is introduced (Abstract, Fig 2, ¶72-¶74).


Claim 5: 
Chevalier discloses,
A system, comprising: one or more processors; and memory including instructions that, as a result of execution by the one or more processors, cause the system to (Chevalier [0595]):
one or more processors; and memory including instructions that, as a result of execution by the one or more processors (¶595), cause the system to: receive a selection of a screening priority for screening an individual; (Chevalier [0332] states “The CSE may then apply a filter to extract desired and/or relevant matches.” (emphasis added).  Chevalier [0709] states “As discussed above, the scoring could similarly incorporate different priority levels and/or weights for different criteria in calculating a job listing's score. Also, some level of iterative screening may be implemented as part of the search process.” (emphasis added).  Chevalier [figs.104A, 106A].  Finally, Chevalier [0698] states “The primary criteria match screening 10662 uses match criteria that are essential to finding an appropriate match for the applicant, such as skills and/or qualifications required. In some embodiments, required skills and qualifications are fundamental criteria and provide a solution for narrowing down the list of jobs (i.e., the job at least requires skills and qualifications similar to the applicant's skills and qualifications).” (emphasis added).);
extract an attribute from source data that is associated with the individual; (Chevalier [fig.105A] describes and/or discloses item 10520 and states “Compare data from individual listings to identify key characteristics”.  Chevalier [0279] states ;
 obtain, based at least in part on the attribute, unstructured data associated with the individual from an online source, (Chevalier [0787] states “Thus, using these methods, the SMCSME ultimately can automatically identify from a potentially unstructured input string of text one or more specific concepts, where the input string may include errors and/or variations in the text.” (emphasis added).)
Chevalier discloses all of the above limitations, Chevalier does not distinctly describe the following limitations, but Nolan however as shown discloses,
transform the unstructured data into a structured dataset; (Nolan [0072] states “With reference now to FIG. 2, the Offline portion of the present invention's workflow combines machine learning capabilities with SME knowledge to convert historic structured and unstructured data into behavioral prediction models.” (emphasis added) where unstructured data is transformed to a prediction model, hence, structured data.);
Nolan discloses a method for creating a predictive model is disclosed herein, including the steps of determining trends and patterns in electronic data, using at least a first machine language algorithm. Chevalier and Nolan are directed to the same field of endeavor since they are related to investigation, classification and prediction arts. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method/system for matching people, companies, organizations and/or the like using a social platform of Chevalier with the predictive model teachings of Nolan since it allows for validating hypotheses and automatically updating predictions 
Chevalier and Nolan disclose all of the above limitations, the combination of Chevalier and Nolan does not distinctly describe the following limitations, but Kutaragi however as shown discloses,
the unstructured data including a digital image (¶34: “..searches can be performed directly using an image as the input query...”;¶262:”... he server system performs selection/extraction processing 2103 on the image 2101 uploaded by the user... When the image is uploaded, the user may write a message or tweet 2106 or character information 2105. The message or tweet or character information generated by the user is also analyzed/classified/accumulated with the interest graph unit...”)
transform the unstructured data including the digital image into a structured dataset ((¶124, ¶125, Fig 17, ¶193: “.. In the wine (1005) node, the user is particularly interested in the following five wine (1006, 1007, 1008, 1021, and 1022) nodes... he vehicle type A has the specification of the engine and the color described therein. Likewise, similar attributes are described with regard to five types of wine (1006, 1007, 1008, 1021, and 1022) nodes. It should be noted that some of these nodes may be directly connected from another user 2 (1036)....”; ¶211, Fig 22 picture extraction, ¶236, ¶237)
 make a determination, at least in part by passing the structured dataset to a machine learning algorithm, within an amount of statistical certainty that the digital image is associated with the screening priority and output the determination to a user interface. (¶148: “..., a Support Vector Machine 
Kutaragi discloses a knowledge information processing system having an image recognition system concerning a specific object ,generic object, a person or scene to which the user gives attention whereby image input can be shared by users.  Chevalier, Nolan and Kutaragi are directed to the same field of endeavor since they are related to investigation classification and prediction arts.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method/system for matching people, companies, organizations and/or the like using a social platform of Chevalier and the knowledge information processing system and image recognition system of Kutaragi with the predictive model teachings of Nolan since it allows for validating hypotheses and automatically updating predictions when new data is introduced (Abstract, Fig 2, ¶72-¶74).

Claim 6:
Chevalier, Nolan and Kutaragi disclose all of the above limitations, Chevalier further discloses,
the attribute is associated with a weight (Chevalier [0389] states “In one embodiment, an attribute database table may maintain weights for each of the attributes.” (emphasis added).); and
Nolan further discloses,
the instructions further include instructions that cause the system to: calculate, based at least in part on the weight, a probability that the unstructured data is associated with the individual (Nolan [0079] states “The role of the SME at this point in the process may be to select from the list of entities and attributes those that are of relevance to the area of interest, to combine extracted attributes that provide similar information, and to provide a sensibility check on the entity and attribute associations, and/or add additional associations.”  See also Nolan [0072] regarding prediction models.); and
Chevalier, Nolan and Kutaragi, are directed to the same field of endeavor since they are related to investigation, classification and prediction arts. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method/system for matching people, companies, organizations and/or the like using a social platform of Chevalier and the knowledge information processing system and image recognition system of Kutaragi with the predictive model teachings of Nolan since it allows for validating hypotheses and automatically updating predictions when new data is introduced (Abstract, Fig 2, ¶72-¶74).
Kutaragi further discloses, 
determine, based at least in part on the probability calculated being a value relative to a threshold, that the individual is associated with the unstructured data (¶143: “...The feature extraction unit 108-02 gives the weight learning unit 108-03 in a subsequent stage the recognition result obtained from various usable image feature quantities detected in the image region specified, such as local feature quantities of multiple feature points, color information, and the shape of the object, and obtains the probability of co-occurrence of each 
Kutaragi discloses a knowledge information processing system having an image recognition system concerning a specific object ,generic object, a person or scene to which the user gives attention whereby image input can be shared by users.  Chevalier, Nolan and Kutaragi, are directed to the same field of endeavor since they are related to investigation classification and prediction arts. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method/system for matching people, companies, organizations and/or the like using a social platform of Chevalier with the predictive model teachings of Nolan and the knowledge information processing system and image recognition system as taught by Kutaragi since it allows for 

Claim 7:
Chevalier, Nolan and Kutaragi disclose all of the above limitations, Chevalier further discloses.
… the system is provided to a user as an job applicant screening service (Chevalier [0697] describes and/or discloses a screening for a job applicant.); and
the instructions are executed in response to the user submitting a request to screen the individual as a prospective job applicant (See previous.  See also Chevalier [0707] inter alia.).

Claim 8: 
Chevalier, Nolan and Kutaragi disclose all of the above limitations, Chevalier further discloses,
the source data is a document that presents details on a background of the individual (Chevalier in at least [0668] describes and/or discloses background information of an individual where the documents corresponds to a profile, resume, cover letter.); and
the instructions further include instructions that cause the system to parse the document to identify the attribute; and extract the attribute from the document (Chevalier in at least [0668] states “Once accessed by the JTM Core, the profile, resume and/or cover letter information can be parsed by the JTM Core to extract relevant information about the applicant, such as, the applicant's name, address, phone number, email address, educational background, title, work history, social network data, connection information, etc.” (emphasis added).

Claim 9:
Chevalier, Nolan and Kutaragi disclose all of the above limitations, Chevalier further discloses,
wherein the machine learning algorithm is trained from a set of training data, (Chevalier [0394] describes and/or discloses occupational classification codes.  Chevalier [0623] describes and/or discloses various standard data-structures.).
Nolan further discloses,
the set of training data obtained by collecting inter-rater agreements between a plurality of individuals judging particular target data (¶6: “…a method for accurately predicting behavior includes providing intelligence analysts with the algorithms and capabilities, conglomerating the individual models into a large-scale behavioral prediction model, accessing the results of the algorithms to validate and/or modify the results of the model construction process by an associate SME, wherein the algorithm comprises content discovery, Entity & Attribute Association, Latent Structure Discovery, Bayesian Network Structure Discovery. Associate Entity-Level Frames, and Finding Optimal Bayesian Networks…”)
Chevalier, Nolan and Kutaragi are directed to the same field of endeavor since they are related to investigation, classification and prediction arts. Applicant’s disclosure teaches ¶53: “…The initial dataset used by machine learning engine 326 may be a (plurality of individuals judging) validating and/or modifying results of the model as teaching the intended function of applicant’s inter-rater agreements. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method/system for matching people, companies, organizations and/or the like using a social platform of Chevalier and the knowledge information processing system and image recognition system of Kutaragi with the predictive model teachings of Nolan since it allows for accurately predicting behavior via the collaboration of experts (Abstract, ¶5-¶9).

Claim 12: 
Chevalier, Nolan and Kutaragi disclose all of the above limitations, Kutaragi further discloses,
wherein the unstructured data further includes one or more of: a check-in, digital audio data, or digital video data (¶1: “...an image recognition system via a network by way of a network terminal of the above-mentioned user, so that the item in the camera video which corresponds to one or more targets, such as a specific object, a generic object, a person, a picture, or a scene in which the above-mentioned user is interested (hereinafter referred to as "target"), is made extractable by bidirectional communication using voice between the server system and the 
Kutaragi discloses a knowledge information processing system having an image recognition system concerning a specific object ,generic object, a person or scene to which the user gives attention whereby image input can be shared by users.  Chevalier, Nolan and Kutaragi, are directed to the same field of endeavor since they are related to investigation classification and prediction arts. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method/system for matching people, companies, organizations and/or the like using a social platform of Chevalier with the predictive model teachings of Nolan and the knowledge information processing system and image recognition system as taught by Kutaragi since it allows for collecting, analyzing, and accumulating dynamic interests unique to a user (Fig 16, Fig 17, ¶3, ¶193, ¶262).

Claim 13:
Chevalier discloses,
A non-transitory computer-readable storage medium having stored thereon executable instructions that, as a result of being executed by one or more processors of a computer system, cause the computer system to at least (Chevalier [0608]):
 obtain an attribute associated with an individual being screened (see preceding.  See Chevalier [fig.52] regarding Psychographic, Behavioral data.  See also Chevalier [0387] states “Optionally, the APT may then collect behavioral (e.g., usage frequency), demographic, psychographic, and/or the like information and store it as associated attribute information 5270.” (emphasis added).);
obtaining, based at least in part on the attribute, a first set of data associated with the individual (Chevalier Fig 82A, 82B, ¶97: “…FIGS. 82A-82B illustrates aspects of web user identification…”¶174: “…FIGS. 110A-B show logic flow diagrams illustrating examples of transforming user identification and profile data via a Cross-Network Social Graph Updating (CN-SGU) component into cross-network user social graph data. With reference to FIG. 110A, in some embodiments, a server within the SMP may obtain a trigger for cross-network social graph generation, e.g., 11001. The server may parse the trigger, and extract an identifier of a user for whom the cross-network social graph is to be generated, e.g., 11002. The server may query a database for a profile of the user, based on the extracted user ID, e.g., 11003…”; [0787] states “Thus, using these methods, the SMCSME ultimately can automatically identify from a potentially unstructured input string of text one or more specific concepts, where the input string may include errors and/or variations in the text.” (emphasis added).)



train, based on inter-rater agreements on whether historical data corresponds to a category of conduct, (Nolan ¶6: “... a method for accurately predicting behavior includes providing intelligence analysts with the algorithms and capabilities, conglomerating the individual models into a large-scale behavioral prediction model, accessing the results of the algorithms to validate and/or modify the results of the model construction process by an associate SME, wherein the algorithm comprises content discovery, Entity & Attribute Association, Latent Structure Discovery, Bayesian Network Structure Discovery. Associate Entity-Level Frames, and Finding Optimal Bayesian Networks...”; [0072] states “With reference now to FIG. 2, the Offline portion of the present invention's workflow combines machine learning capabilities with SME knowledge to convert historic structured and unstructured data into behavioral prediction models.  The application may ingest large scale corpora of structured and/or unstructured text…” (emphasis added) where the ‘application’ corresponds to machine learning capabilities.  Nolan [fig 2] describes and/or discloses refining relevant variables.  Nolan [0074] states “The Discovery stage of the present invention's framework is centered on the use of the SME's knowledge and the mathematical algorithms to extract meaningful and useful information from large-scale collections of unstructured and structured data. The extracted information may contain the key items pertaining to the prediction model being developed and their associated attributes, relationships, behaviors, etc. The workflow of the Discovery stage is depicted in FIG. 4-Depiction of the hts to determine the most relevant information. The second step (2) provides categorization and relational modeling algorithms that allow the scientist to identify trends and patterns in the resulting data set. During Content Discovery, the first process within the Discovery stage, large-scale unstructured text corpora may be distilled into a collection of information dense figures and documents that describe the content of the entire corpora.” (emphasis added))…”)
obtain, based at least in part on the attribute, a second set of data associated with the individual, the second set of data corresponding to another of the plurality of disparate forms (Abstract: “…preprocessing methods…”; Fig 1, “preeminent validation”, ¶30, ¶33,; ¶74: “…the established model is validated on a second subset of data not used for training…”; Fig 2, claim 1: “…machine learning comprising the following steps… c) collecting data needed for model training and verification, accessing individual computers or centralized servers that contain the document data, sampling documents for training and testing, labeling sampled data or re-using existing labels …d)…ensuring accurate and consistent labeling by the users through resolution of disagreements in labeling and statistical application of inter-rater reliability metrics…”; ¶108: “…input to the content discovery algorithm is unstructured English text. Internally, the algorithms represent the input data as sets of documents, with the content of each document stored as a Unicode string. A set of import utilities convert text from various external formats (e.g. HTML, 
input contents of the standard data structure to the algorithm;(Fig 2, ¶72:“…workflow combines machine learning capabilities with SME knowledge to convert historic structured and unstructured data into behavioral prediction models. The application may ingest large scale corpora of structured and/or unstructured text; aid the SME in performing Discovery Services on the documents, resulting in the selection of a set of variables and associated data to use within the model; and then utilize Probabilistic Modeling algorithms to help the SME generate entity-level probability models…”;¶73: “…FIG. 3, the Online portion of the present solution's workflow is responsible for taking the probabilistic behavior prediction models developed within the Offline workflow and allowing intelligence analysts to analyze and apply "live" structured and unstructured data to the developed predictive models…”;¶74: “…provides categorization and relational modeling algorithms…”;¶108: “…A set of import utilities convert text from various external formats (e.g. HTML, native formats from word processing software) into the Unicode format used in the algorithm chain…”)
receive a result from the algorithm that indicates that the first set of data associated with the individual is associated with the category of conduct; and output the result to a user interface (Nolan [0072] states “With reference now to FIG. 2, the Offline portion of the present invention's workflow combines machine learning capabilities with SME knowledge to convert historic structured and unstructured data into behavioral prediction models.  The application may ingest large scale corpora of ;
Nolan discloses a method for creating a predictive model is disclosed herein, including the steps of determining trends and patterns in electronic data, using at least a first machine language algorithm. Chevalier and Nolan are directed to the same field of endeavor since they are related to investigation, classification and prediction arts.  Therefore, it would have been obvious to one of ordinary skill in 
Chevalier and Nolan disclose all of the above limitations, the combination of Chevalier and Nolan does not distinctly describe the following limitations, but Kutaragi however as shown discloses,
the first set of data corresponding to the digital image data(¶34: “..searches can be performed directly using an image as the input query...”;¶262:”... he server system performs selection/extraction processing 2103 on the image 2101 uploaded by the user... When the image is uploaded, the user may write a message or tweet 2106 or character information 2105. The message or tweet or character information generated by the user is also analyzed/classified/accumulated with the interest graph unit...”)
the plurality of disparate forms including digital image data((¶148: “..., a Support Vector Machine (hereinafter referred to as SVM), which is a typical classifier, performs recognition processing to find the class to which the object belongs, i.e., what kind of generic object the above-mentioned target is. The recognition result obtained here can also be used as a learning process for the Visual Word dictionary. In addition, information obtained from other methods (use of meta-data and collective knowledge) can also be used as learning-feed-back for the Visual Word dictionary, and it is important to continue adaptive learning so as 
transform the first set of data that at least corresponds to the digital image data and the second set of data into a standard data structure (¶124, ¶125, Fig 17, ¶193: “.. In the wine (1005) node, the user is particularly interested in the following five wine (1006, 1007, 1008, 1021, and 1022) nodes... he vehicle type A has the specification of the engine and the color described therein. Likewise, similar attributes are described with regard to five types of wine (1006, 1007, 
Kutaragi discloses a knowledge information processing system having an image recognition system concerning a specific object ,generic object, a person or scene to which the user gives attention whereby image input can be shared by users.  Chevalier, Nolan and Kutaragi, are directed to the same field of endeavor since they are related to investigation classification and prediction arts. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method/system for matching people, companies, organizations and/or the like using a social platform of Chevalier with the predictive model teachings of Nolan and the knowledge information processing system and image recognition system as taught by Kutaragi since it allows for collecting, analyzing, and accumulating dynamic interests unique to a user (Fig 16, Fig 17, ¶3, ¶193, ¶262).

Claim 16: 
Chevalier, Nolan and Kutaragi disclose all of the above limitations, Chevalier further discloses,
obtain source data associated with the individual from a user (Chevalier [0163] states “For example, information regarding the people network 312 and/or the companies/organizations network 314, SMP network info 357, may include consolidated explicit and/or implicit information from a variety of sources ( e.g., ; and
extract the attribute from the source data (see the rejections of claims 1, 5 and 13).

Claim 17: 
Chevalier, Nolan and Kutaragi disclose all of the above limitations, Nolan further discloses,
provide, for selection by a user, a set of categories; receive a selection from the user that indicates the category of conduct; and storing the selection in persistent storage (Nolan [0095] describes and/or discloses discovery of specific behavioral patterns.  Nolan [0158] states “The output of the Behavior Discovery stage of processing is a set of graphs like the one shown on the right in FIG. 15. The graph's nodes contain sets of entities and the arrows between the nodes represent the type of relationship.  In a typical scenario, analysts may produce many EAMs to represent the many different kinds of relationships entities may have with one another. Behavior discovery may generate one graph like the one shown in FIG. 15 for each EAM that is given to it.”  Nolan [0084] states “The purpose of each segment may be to develop a predictive model that may be able to ingest information about an entity and determine the probability that the entity may exhibit a specific behavior.” (emphasis added) where a ‘specified’ behavior is a selected behavior.).
Chevalier, Nolan and Kutaragi are directed to the same field of endeavor since they are related to investigation, classification and prediction arts. Therefore, it would have m of Kutaragi and the predictive model teachings of Nolan since it allows for validating hypotheses and automatically updating predictions when new data is introduced (Abstract, Fig 2, ¶72-¶74).

Claims 18: 
Chevalier, Nolan and Kutaragi, disclose all of the above limitations, Chevalier further discloses.
the algorithm is a machine learning algorithm trained from on a dataset developed at least in part through inter-rater agreements of a plurality of individuals (see the rejection of claim 9.); and
the machine learning algorithm receives the standard data structure as input and outputs a value that indicates a statistical certainty that the first set of data and the second set of data are associated with the category of conduct (see the rejections of claims 1, 5 and 13.).

Claims 20: 
Chevalier, Nolan and Kutaragi, disclose all of the above limitations, Chevalier further discloses,
generate a report that organizes the first set of data and the second set of data into one or more categories (Chevalier in at least [0674] describes and/or discloses a correlation report that is generated.  Chevalier [0704] further describes and/or discloses categories of criteria.); and
in response to receiving a selection of one the one or more categories, display the first set of data and the second set of data in the user interface (Chevalier [0379] states “In one embodiment, a seeker may move their cursor to an advancement (e.g., career) category displayed in the state topology overview.”).

Claim 4 is rejected under 35 U.S.C. §103(a) as being unpatentable over Chevalier, Nolan, Kutaragi, in view of Jones, et al. US Patent Application Publication No US 2017/0061345 A1.
Claim 4:
Chevalier, Nolan and Kutaragi disclose all of the above limitations, the combination of Chevalier, Nolan and Kutaragi, does not specifically teach the following limitations, but Jones however as shown discloses,
… wherein obtaining the relevant data preference includes receiving via selection of the category of data from a user interface, a request to identify online activity associated with the individual that corresponds to the category of data  (Jones [0105] states “At step 1016, electronic activity data may be received. The electronic activity data may generally be data that relates to the target employee's activities while using a computing device and/or other network resource on the organization's network, including any access to external sources (e.g., the Internet) via the organization's computing device and/or network.” (emphasis added).
m of Kutaragi with the method/system for monitoring electronic activity as taught by Jones since it allows for analyzing behavior related information to identify risks (Abstract, ¶5-¶7,¶105).

Claims 10 and 19 are rejected under 35 U.S.C. §103(a) as being unpatentable over Chevalier, Nolan, Kutaragi and further in view of Dupont.
Claim 10: 
Chevalier, Nolan and Kutaragi disclose all the above limitations Chevalier further discloses,
store the structured dataset in persistent storage with a plurality of structured datasets (Chevalier [fig.26A].  See also Chevalier [0228].); 
Chevalier, Nolan and Kutaragi disclose all the above limitations, the combination of Chevalier, Nolan and Kutaragi does not distinctly describe the following limitation, but Dupont however as shown discloses,
retrain the machine learning algorithm at least in part from the plurality of structured datasets (Dupont [0615] describes and/or discloses re-training at regular intervals.).
Chevalier, Nolan, Kutaragi and Dupont are directed to the same field of endeavor since they are related to investigation, and classification arts. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method/system for matching people, companies, organizations and/or the like using a social platform of Chevalier, the predictive model teachings of Nolan, the knowledge information processing system and image recognition system of Kutaragi with the re-training steps as taught by Dupont since it allows for retraining a model on a training set at regular intervals and continuous model building for behavior and information analysis. (Abstract, ¶615).

Claim 19: 
Chevalier, Nolan, Kutaragi disclose all the above limitations Chevalier further discloses,
obtain, by passing at least a subset of the first set of data as input to a natural language processing algorithm, one or more text labels that describe contents of the at least a subset (Chevalier [0409] describes and/or discloses natural language processing software … to identify and categorize the relevant information.)
Chevalier, Nolan, Kutaragi disclose all the above limitations, the combination of Chevalier, Nolan, Kutaragi does not distinctly describe the following limitation, but 
generate the standard data structure at least in part from the one or more text labels (Dupont [0426] describes and/or discloses a data structure with associated labels composed of readable text.).
Chevalier, Nolan, Kutaragi and Dupont are directed to the same field of endeavor since they are related to investigation, classification and behavior arts. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method/system for matching people, companies, organizations and/or the like using a social platform of Chevalier, the predictive model teachings of Nolan and the knowledge information processing system and image recognition system of Kutaragi with the re-training steps as taught by Dupont since it allows for retraining a model on a training set at regular intervals and continuous model building for behavior and information analysis. (Abstract, ¶615).

Claim 11 is rejected under 35 U.S.C. §103(a) as being unpatentable over Chevalier, Nolan, Kutaragi, and further in view of Dhar, et al. US Patent Application Publication No US 2017/0374093 A1.
Claim 11: 
Chevalier, Nolan and Kutaragi disclose all the above limitations, Chevalier further discloses, 
wherein the instructions that cause the system to transform the unstructured data include instructions that cause the system to: obtain, by passing at least a portion of the unstructured data as input to a visual recognition application, one or more text labels that describe contents of the unstructured data (Chevalier [0254] describes and/or discloses “perception including visual, audio, or other forms of perception. Chevalier [0338] describes and/or discloses visual styles and templates.) 
Chevalier, Nolan and Kutaragi disclose all the above limitations, the combination of Chevalier, Nolan and Kutaragi does not distinctly describe the following limitation, but Dhar however as shown discloses, 
generate the structured dataset at least in part from the one or more text labels (Dhar in at least [0064] describes and/or discloses use of computer vision capabilities to recognize objects, faces, emotions, etc.  Note that ‘emotions’ suggest some form of text labeling associated with an emotion.).
Dhar is  directed to robust matching for identity screening some techniques can include generating a similarity score for received identity information compared to a reference record. Chevalier, Nolan, Kutaragi and Dhar are directed to the same field of endeavor since they are related to investigation, classification and prediction arts. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method/system for matching people, companies, organizations and/or the like using a social platform of Chevalier, the predictive model teachings of Nola, the knowledge information processing system and image recognition system of Kutaragi and the method/system for identity screening as taught by Dhar since it allows for determining whether or not to flag or otherwise affirm an identity of an .

Claim 14 is rejected under 35 U.S.C. §103(a) as being unpatentable over Chevalier, Nolan, Kutaragi, Dupont et al. US Patent Application Publication No US 2012/0137367 A1, and further in view of DelZoppo, et al. US Patent No US 8793151 B2.
Claim 14: 
Chevalier, Nolan, Kutaragi discloses all the above limitations, the combination of Chevalier, Nolan, Kutaragi does not distinctly describe the following limitation, but Dupont however as shown discloses,
the computer system is a computer system of a background investigation service (Dupont [0200] states “Individual data collected from internal sources: travel and financial information, background check and psychological evaluations of individuals in the organization, results of internal investigations, etc.” (emphasis added).);
Dupont teaches describes a continuous anomaly detection method and system based on multi-dimensional behavior modeling and heterogeneous information analysis. Chevalier, Nolan, Kutaragi and Dupont are directed to the same field of endeavor since they are related to investigation, classification and behavior arts. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method/system for matching people, companies, organizations and/or the like using a social platform of Chevalier, the predictive model teachings of Nolan and the knowledge information processing m of Kutaragi with the re-training steps as taught by Dupont since it allows for retraining a model at regular intervals and continuous model building for behavior and information analysis. (Abstract, ¶615).
Chevalier, Nolan, Kutaragi, Dupont disclose all the above limitations, the combination of Chevalier, Nolan, Kutaragi, Dupont does not distinctly describe the following limitation, but DelZoppo however as shown discloses,
the executable instructions are executed in response to a request from a user of the background investigation service requesting to investigate a background of the individual (DelZoppo [3,14] states “Online sources include any public or subscription-based databases that contain information about potential threats, including employees. This includes but is not limited to criminal records, driving abstracts, credit reports, background checks, and financial records.” (emphasis added).).
DelZoppo teaches an adaptable risk analysis engine capable of representing and executing organizational risk policies through input and analysis of both online and offline data sources. Chevalier, Nolan, Kutaragi, Dupont and DelZoppo are directed to the same field of endeavor since they are related to investigation, classification and behavior arts. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method/system for matching people, companies, organizations and/or the like using a social platform of Chevalier, the predictive model teachings of Nolan, the knowledge information processing system and image recognition system of Kutaragi, and the re-training steps as taught by Dupont with the method/system for organizational risk analysis and .

Claim 15 is rejected under 35 U.S.C. §103(a) as being unpatentable over Chevalier, Nolan, Kutaragi, and further in view of Lee, et al. US Patent Application Publication No US 2005/0055231 A1.
Claim 15: 
Chevalier, Nolan and Kutaragi disclose all the above limitations, the combination of Chevalier, Nolan and Kutaragi does not distinctly describe the following limitation, but Lee however as shown discloses,
the computer system is a computer system of a dating service; and the executable instructions are executed in response to a request from a client of the dating service requesting to screen the individual as a potential dating match for the client (Lee [0011] states “In one such embodiment, the candidate is a job seeker, the potential engaging party is a potential employer having a pre-defined set of criteria for persons the employer is willing to hire, and the particular engagement is employment with the employer. Alternatively, the candidate is a date seeker that is using a dating service, the potential engaging party is a person having a pre-defined set of criteria for date seekers that person is willing to date, and the particular engagement is a date with that person. The candidate-initiated background check and verification can be .” (emphasis added).)
Lee teaches techniques allow candidates to initiate their own background checks (e.g., identity verification, criminal history) in advance so that employers, recruiters, consumers, or other seeking parties can have all information needed to consider the candidate for engagement. Chevalier, Nolan, Kutaragi and Lee are directed to the same field of endeavor since they are related to investigation, and risk screening arts. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method/system for matching people, companies, organizations and/or the like using a social platform of Chevalier, the predictive model teachings of Nolan, the knowledge information processing system and image recognition system of Kutaragi with the obtaining background information in the context of dating services as taught by Lee since it allows for an individual to initiate their own background check (Abstract).
Prior Art Not Relied Upon
The prior art made of record and not relied upon that is considered pertinent to applicant's disclosure are:

Frank et al., US Patent Application Publication No US 2016/0300252 A1, “Collection of Measurements of Affective Response for generation of crowd-based 
Frank et al. US Patent Application Publication No US 2016/0224803 A1, “Privacy-Guided Disclosure of Crowd-Based Scores Computed based on Measurements of Affective Response” relating to a learning model of biases of the user based on received measurements.
Moreno et al. US Patent Application Publication No US 2014/0279640 A1, “Systems, Methods and Apparatuses for Identifying Person of Interest” relating to relate to method/system for improved identification of a person of interest using computer implemented techniques. 
Conclusion
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Kimberly L. Evans whose telephone number is 571.270.3929.  The Examiner can normally be reached on Monday-Friday, 9:30am-5:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Lynda Jasmin can be reached at 571.272.6782.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see 866.217.9197 (toll-free). Any response to this action should be mailed to: Commissioner of Patents and Trademarks, P.O. Box 1450, Alexandria, VA 22313-1450 or faxed to 571-273-8300.  Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window: Randolph Building 401 Dulany Street, Alexandria, VA 22314.
/KIMBERLY L EVANS/Examiner, Art Unit 3629                                                                                                                                                                                                        
/LYNDA JASMIN/Supervisory Patent Examiner, Art Unit 3629